UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ae ee ee ee oe ———- wae x

 

MARIA VILLAR,

Plaintiff,

09 CV 7400 UISR)

-Y-

 

THE CITY OF NEW YORK, et. al.,

Defendants.
een nnn eee eee eee nee on -- xX

 

JED S. RAKOFF, District Judge:

Upon consent of the parties, it is ORDERED that Linda S. Cronin, Esq., the plaintiff's
former attorney of record, provide to the plaintiff and defendants all documents and
communications that relate to any and all settlement discussions and negotiations. This includes

any communications between Ms. Cronin and Plaintiff Maria Villar.

Dated: New York, New York
May 6, 2021

\ i

Jed S. Qakoff a

United States District Judge
Southern District of the State of New York

 
